Exhibit 10.1




Joint Venture Agreement




This is an agreement between Resource Exchange of America Corp. (“RXAC”) and Paw
Materials, Inc.“) to conduct certain business as a joint venture. Both parties
hereby acknowledge the receipt of adequate consideration for the provisions
herein, including, but not limited to, ten dollars and the mutual covenants
herein.




1.

Purpose of the Agreement. The parties intend to conduct the following business
transactions together in a joint venture, wherein profits and expenses
associated with the following transactions and only the following transactions:




The acquisition of scrap metal (“the product”) from “the seller” and the
processing, transporting and resale of the product to “the buyer” upon the terms
described in Exhibit A, hereto.




2.

Parties. The full name, address and contact information for the parties are as
follows:




a. “RXAC”

Resource Exchange of America Corp.

27 Fletcher Avenue

Sarasota, Florida 34237

941-952-9000

Contact: Dana J. Pekas




b. “Paw”

Paw Materials, Inc

6640 State Road West

Hudson Fl 34667

727-919-2738

Richard J. Wohlfiel




Date and Length of Term. This agreement is effective upon the execution of this
agreement by the last party to do so. The term of this agreement will be the
same term as the term of the lease for the land upon which the accumulating yard
of Paw Materials, Inc. is located .




3.

Duties of the Paw Materials, Inc The duties of Paw Materials, Inc. are described
in Exhibit B.




4.

Duties of RXAC. The duties of RXAC are described in Exhibit C.




5.

Remuneration to the Parties . The processing company shall be paid the amounts
described in Exhibit D.




6.

Profits. All profits from the operations of the joint venture shall be allocated
as described in Exhibit E.




7.

Prior Contracts. All previous business completed prior to the execution date of
this contract shall remain as separate property of the parties and shall be
subject to the same terms and provisions that existed prior to the execution of
this agreement.




8.

Representations. The parties hereby represent that they have made full, true and
accurate disclosure of all revenues and expenses normally associated with the
transactions described herein to their reasonable ability to do so and that they
will make full, true and accurate disclosure of all revenues and expenses in the
future.




9.

Covenants. The parties hereby covenant and promise to promptly perform all
duties and obligations necessary pursuant to this agreement and to promptly
provide all information reasonably necessary or important to the other party
and/or reasonably requested by the other party.




10.

Miscellaneous Provisions. This contract will be construed under the laws of
Sarasota, Florida and any actions hereunder will be tried in the County, Circuit
or Federal courts for Sarasota, Florida. In any such action, the prevailing
party will be entitled to reimbursement of attorneys fees and costs incurred in
bringing or defending such action, appellate fees and costs included. Both
parties have had benefit of legal counsel or opportunity to obtain same. This
contract will not be construed as having been drafted by one or the other party.
This agreement may be executed by fax, email or any other type of remote
communication and each party may execute a different physical copy of same.














--------------------------------------------------------------------------------







/s/ Dana Pekas

 

 

Dana Pekas, as CEO of Resource

 

Date

Exchange of America Corp.

 

 

 

 

 

 

 

 

/s/ Richard Wohlfiel

 

 

Richard Wohlfiel, as President of Paw

 

Date

Materials, Inc.

 

 








2


